Laughlin, J. (dissenting):
Either the owner made a mistake in locating his houses or the surveyors of to-day are mistaken with reference to their measurements ; but it matters not which for the determination of the question here presented. It is manifest, I think, that the owner intended to sell as separate and distinct lots the premises upon which each house was built, and that, therefore, the boundary lines running through the party walls, and not the measurements from the street corner, should control.
It happens in this instance that the mistake affects only a strip of land four inches and a half in width, and under the decision about to be made, probably some of each party wall is left with each lot; but according to the rule of law which is to be adopted by the prevailing opinion, the construction would be the same if the discrepancy in the measurements had been fourteen inches. I cannot subscribe to a doctrine, applicable to the construction of deeds, declaring that where the owner of a tract of land builds many houses thereon, separated only by party walls, and then sells each house and lot separately by descriptions showing the boundary lines running through the middle of the party walls, that this plain intention of the grantor to sell the lot covered by the entire building is to be overthrown by the mere fact that it is inconsistent with a measurement from the starting point, taking a street corner as the monument.
Judgment reversed, new trial ordered, costs to appellant to abide event.